     Case 5:19-cv-02450-AB-FFM Document 9 Filed 05/14/20 Page 1 of 1 Page ID #:106



1
                                                                           JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9           CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10
11   RACHEL ROSALES,                        )    CASE NO.: 5:19−cv−02450 AB (FFMx)
                                            )
12                      Plaintiff,          )    (Removed from Riverside County Superior
                                            )    Court Case No. PSC 1908531)
13           vs.                            )
                                            )
14   FORD MOTOR COMPANY; and                )    [PROPOSED] ORDER FOR
     DOES 1 through 10, Inclusive,          )    DISMISSAL WITH PREJUDICE
15                                          )
                        Defendants.         )
16                                          )    District Judge: Andre Birotte Jr
                                            )    Magistrate Judge: Frederick F. Mumm
17
18
19           Plaintiff RACHEL ROSALES and defendant FORD MOTOR COMPANY,
20   by and through their respective attorneys of record, stipulate that the entire action
21   be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party
22   shall bear its own costs, expenses and attorneys’ fees.
23           THEREFORE, IT IS ORDERED that the entire action is dismissed with
24   prejudice. The Court will retain jurisdiction to enforce the settlement.
25
26   DATED: May 14, 2020                    By:_______________________________
                                            HON. ANDRE BIROTTE JR.
27
                                            UNITED STATES DISTRICT JUDGE
28

     22527633v1                             1
